            Case 2:18-cv-14322-MCA-MAH Document 39 Filed 11/23/18 Page 1 of 2 PageID: 527


                           CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                   COUNSELLORS AT LAW
                                                                       _____________
                                                                                           PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS              5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                       FRANCIS C. HAND                        WILLIAM SQUIRE
                                                               ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                               STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                 PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN            www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                               CHRISTOPHER J. BUGGY
                                                                                           *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                      NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                                                                                                                  JOHN V. KELLY III
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT                                   **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                  +MEMBER FL BAR ONLY




                                                                 November 23, 2018

             VIA ECF

             Honorable Madeline Cox Arleo
             United States District Judge
             United States District Court for the District of New Jersey
             Martin Luther King, Jr. Federal Building
             50 Walnut Street
             Newark, NJ 07101

                                      Re:        Alpha Cepheus, LLC, et al. v. Chinh Chu, et al.,
                                                 Civil Action No. 18-cv-14322 (MCA) (MAH)

             Dear Judge Arleo:

                   We represent Defendants Chinh Chu and Douglas Newton in the above-referenced matter
             and we write regarding Defendants’ Opposition to Plaintiffs’ Motion for Reconsideration filed
             November 21, 2018.

                     Counsel for Plaintiffs has called our attention to the fact that Monday, November 12,
             2018 was observed as a court holiday (Veterans Day) in the District of New Jersey, thereby
             extending Plaintiffs’ deadline for filing a motion for reconsideration to Tuesday, November 13.
             Accordingly, we do not press our argument in the first paragraph of Section I of our brief that
             Plaintiffs’ motion is void because it is untimely.

                     We do, however, stand by our position in paragraph two of Section I in arguing that
             Plaintiffs’ lack of urgency in seeking reconsideration (regardless of whether they filed on Day 14
             or Day 15) undercuts the credibility of their claim that they require emergency relief from the
             Court. We also stand by our position in paragraph three of Section I that Plaintiffs cannot avoid
             the general standards applicable to motions for reconsideration by alternatively styling their
             application as a “new motion.” The fact that we now understand that Plaintiffs took into account
             Veterans Day in calculating the deadline for their submission reinforces that the motion falls
             under Local Rule 7.1 and must be judged by the strict standards that apply to motions for
             reconsideration.
   Case 2:18-cv-14322-MCA-MAH Document 39 Filed 11/23/18 Page 2 of 2 PageID: 528

     November 23, 2018
     Page 2



           Thank you for Your Honor’s consideration of this matter. We are available at the Court’s
     convenience to answer any questions.

                                                 Respectfully submitted,

                                               CARELLA, BYRNE, CECCHI,
                                              OLSTEIN, BRODY & AGNELLO

                                                    James E. Cecchi

                                                   JAMES E. CECCHI


     Cc. All Counsel (via ECF)




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
